
	

115 SRES 308 IS: Commemorating the 100th anniversary of the 2nd Infantry Division.
U.S. Senate
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 308
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2017
			Ms. Cantwell (for herself, Mr. Cornyn, Mr. Cruz, and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Commemorating the 100th anniversary of the 2nd Infantry Division.
	
	
 Whereas, October 26, 2017, is the 100th anniversary of the organization of the 2nd Infantry Division;
 Whereas the 2nd Infantry Division— (1)was established in October 1917 at Bourmont, France, as the 2nd Division;
 (2)was the first division organized on foreign soil; and (3)has been proudly serving since 1917;
 Whereas the 2nd Infantry Division is the only Army unit that has ever been commanded by a Marine Corps Officer because, at the time of activation, the 2nd Infantry Division—
 (1)was composed of both Army and Marine units; and (2)was commanded during World War I by Marine Corps Generals Brigadier General Charles A. Doyen and Major General John A. Lejeune;
 Whereas, since the heroic start of the 2nd Infantry Division, the 2nd Infantry Division has played an integral part in the history of the United States by serving in—
 (1)World War I; (2)World War II;
 (3)the Korean War; (4)the Cold War;
 (5)Operation Iraqi Freedom; (6)Operation Enduring Freedom; and
 (7)current operations in South Korea; Whereas the 2nd Infantry Division—
 (1)drew first blood at the Battle of Belleau Wood, France in May 1918; and
 (2)contributed to shattering the 4-year stalemate on the battlefield during the Chateau-Thierry campaign that followed;
 Whereas the 2nd Infantry Division played a central role in other monumental struggles of World War I, such as—
 (1)the Battle of Soissons; (2)the Battle of Blanc Mont Ridge;
 (3)the Meuse-Argonne Offensive; (4)the 1918 campaigns in—
 (A)Île-de-France; and (B)Lorraine;
 (5)the Battle of Saint-Mihiel; (6)the Battle of the Aisne; and
 (7)the Aisne-Marne Offensive; Whereas immediately after the establishment of the 2nd Infantry Division (then commonly known as the Indianhead Division) the 2nd Infantry Division started to build a prestigious reputation for its service during World War I;
 Whereas, by the end of World War I, the 2nd Infantry Division was 1 of only 4 divisions of the United States to remain in active duty, a strong testament to the accomplishments of the 2nd Infantry Division;
 Whereas the 2nd Infantry Division took— (1)1/4 of all enemy prisoners captured by the American Expeditionary Forces; and
 (2)1/4 of the total number of guns and weapons seized during World War I; Whereas 14 members of the 2nd Infantry Division received the Congressional Medal of Honor during World War I;
 Whereas the 2nd Infantry Division— (1)remained on occupation duty in Germany to enforce the Armistice until April 1919; and
 (2)came to the United States for the first time in July 1919, having fought in every major United States engagement and emerged as the most decorated United States Division of the American Expeditionary Forces;
 Whereas, in recognition of exemplary service during World War I, the 2nd Infantry Division was the recipient of—
 (1)French Croix de Guerre with Palm, Streamer embroidered AISNE-MARNE; (2)French Croix de Guerre with Palm, Streamer embroidered MEUSE-ARGONNE; and
 (3)French Fourragère; Whereas the Headquarters, 2d Division was redesignated on August 1, 1942, as Headquarters, 2nd Infantry Division;
 Whereas the 2nd Infantry Division established the new home of the 2nd Infantry Division in Fort Sam Houston in San Antonio, Texas, to test new concepts and innovations for the Army;
 Whereas the 2nd Infantry Division became the first command reorganized under the new triangular concept, having 3 separate regiments in the division;
 Whereas, in June 1944, the 2nd Infantry Division was called to action and made the assault landing on Omaha Beach 1 day after D-Day, June 7, 1944, which began the liberation of Europe from Nazi control;
 Whereas, during World War II, the 2nd Infantry Division fought bravely in France, Germany, and Czechoslovakia from 1944 to 1945;
 Whereas the 2nd Infantry Division continued to provide invaluable service throughout World War II, including—
 (1)fighting for the liberation of France and Belgium; (2)fighting for the liberation of Trévières on June 10, 1944;
 (3)assaulting and securing Hill 192; (4)fighting at the Battle of the Bulge, where the 2nd Infantry Division pierced the dreaded Siegfried Line and held critical roads leading to the cities of Liège and Antwerp;
 (5)capturing Tinchebray on August 15, 1944; (6)capturing the vital port city of Brest, which was liberated in September 1944 after a fierce 39-day battle in streets and alleyways;
 (7)capturing the city of Breisig on March 9, 1945; (8)crossing the Rhine to relieve the 9th Armored Division in Hadamar and Limburg an der Lahn on March 21, 1945;
 (9)capturing Merseburg on April 15, 1945; (10)capturing Leipzig on April 18, 1945; and
 (11)crossing into Czechoslovakia and attacking the city of Pilsen on May 4, 1945; Whereas 6 members of the 2nd Infantry Division received the Congressional Medal of Honor for their gallant actions during World War II;
 Whereas, in recognition of exemplary service during World War II, the 2nd Infantry Division was — (1)the recipient of the Belgian Fourragère World War II;
 (2)cited in the Order of the Day of the Belgian Army for action at Elsenborn Crest; and (3)cited in the Order of the Day of the Belgian Army for action in the Ardennes;
 Whereas the 2nd Infantry Division returned home to Fort Lewis in Tacoma, Washington, on April 15, 1946;
 Whereas the 2nd Infantry Division arrived in South Korea via Pusan, on July 23, 1950, becoming the first United States unit to arrive directly in South Korea from the United States;
 Whereas the 2nd Infantry Division helped repel attackers on the Pusan Perimeter during a 16-day attack beginning on the night of August 31, 1950, in a battle in which 2nd Infantry Division clerks, bandsman, technical, and supply personnel all joined the fight to repel the attackers;
 Whereas the 2nd Infantry Division was the first unit that broke out of the Pusan Perimeter and led the Eighth Army drive to the Manchurian Border;
 Whereas, on November 26, 1950, with the intervention of the Chinese in the Korean War, the 2nd Infantry Division was tasked with protecting the rear and right flank of the Eighth Army;
 Whereas fighting around Kunu-ri cost the 2nd Infantry Division nearly 1/3 of its strength, but was 10 times costlier to the enemy; Whereas the 23rd Regimental Combat Team, 2nd Infantry Division, and the French Battalion were cut off and surrounded by 3 Chinese Divisions on February 13, 1951, at Chipyong-ni, but fiercely fought overwhelming Communist forces in freezing weather conditions for more than 3 days, killing over 5,000 enemies while possessing about 1/10 of the enemy's strength;
 Whereas the 23rd Regimental Combat Team, 2nd Infantry Division gave the first major defeat to the Chinese at the battle of Chipyong-Ni, a turning point in the Korean War;
 Whereas 20 members of the 2nd Infantry Division earned the Congressional Medal of Honor during the Korean War;
 Whereas, in recognition of exemplary service during the Korean War, the 2nd Infantry Division was the recipient of—
 (1)the Republic of Korea Presidential Unit Citation Streamer embroidered NAKTONG RIVER LINE; (2)the Republic of Korea Presidential Unit Citation Streamer embroidered KOREA; and
 (3)the Presidential Unit Citation; Whereas, after 4 years of fighting in South Korea, the 2nd Infantry Division was transferred to Fort Lewis, Washington, on August 20, 1954;
 Whereas, the 2nd Infantry Division was restructured with personnel and equipment from the 10th Infantry Division in the spring of 1958, and moved to Fort Benning, Georgia;
 Whereas the 2nd Infantry Division was designated as a Strategic Army Corps Unit in March 1962, and underwent intensified combat, tactical, and field training to improve operational awareness;
 Whereas the 2nd Infantry Division was the first to provide support for 3 brigades supported by armor, cavalry, and artillery under the Reorganization Objective Army Division concept in January 1963;
 Whereas the 2nd Infantry Division returned to South Korea on July 1, 1965 and merged with the 1st Cavalry Division;
 Whereas the 2nd Infantry Division was assigned to guard portions of the demilitarized zone to keep the peace and help deter war on the Korean peninsula;
 Whereas members of the 1st Battalion, 23rd Infantry Regiment of the 2nd Infantry Division were killed in a North Korean ambush on November 2, 1966;
 Whereas 16 members of the Armed Forces of the United States were killed by enemy attacks in the demilitarized zone;
 Whereas Captain Arthur G. Bonifas and First Lieutenant Mark T. Barrett of the United Nations Joint Security Force were attacked and killed during a routine tree-trimming operation on August 18, 1976;
 Whereas, in response, the United Nations Command launched Operation Paul Bunyan at 0700 hours on August 21, 1976, when a Republic of Korea Special Forces Company, the 9th Infantry Regiment, and B Company, 2nd Engineers moved in to cut down the infamous Panmunjeom Tree while supported by B-52 bombers and F-5 and F-11 fighter jets aboard a Midway Task Force aircraft carrier standing by offshore;
 Whereas members of the 2nd Infantry Division, proudly wearing “Imjin Scout” patches, patrolled the demilitarized zone throughout the 1980s and until 1992, and then remained deployed along the border;
 Whereas the 3rd Brigade 2nd Infantry Division— (1)was reactivated at Fort Lewis, Washington, on March 29, 1995, as part of I Corps; and
 (2)became the first Stryker Brigade Combat Team in the Army in May 2000;
 Whereas, in the defense of the interests of the United States, the 3rd Stryker Brigade Combat Team deployed in support of Operation Iraqi Freedom from November 2003 to November 2004;
 Whereas, in August 2004, the 2nd Brigade Combat Team of the 2nd Infantry Division deployed with the Republic of Korea Army, representing the first operational deployment from South Korea;
 Whereas the 2nd Brigade Combat Team of the 2nd Infantry Division was given control of the Eastern half of Ar-Ramadi under the direct command of the 1st Marine Division;
 Whereas the elements of the 2nd Infantry Division were attached to the 2nd Marine Division during Operation Iraqi Freedom, a reversal of their respective roles during World War I, where the 5th and 6th Marine Regiment of the 1st Marine Division fought under the United States Army 2nd Infantry Division;
 Whereas the 2nd Brigade Combat Team of the 2nd Infantry Division fought in the Fallujah Offensive in November 2004, which provided Iraqis the opportunity to vote in the historic national elections of January 2005;
 Whereas the 2nd Brigade Combat Team of the 2nd Infantry Division provided humanitarian relief to hospitals, schools, and hundreds of Iraqi civilians who had been displaced;
 Whereas the 2nd Brigade Combat Team of the 2nd Infantry Division redeployed from Iraq to Fort Carson, Colorado, in August 2005;
 Whereas the 3rd Stryker Brigade Combat Team of the 2nd Infantry Division deployed from Fort Lewis, Washington, to assist the Iraqi security forces with counterinsurgence operations in the Ninewa Province in support of Operation Iraqi Freedom from June 2006 to September 2007;
 Whereas the 2nd Infantry Division transformed into the ROK-US Combined Division with a Republic of Korea Army unit on June 3, 2015, in a cooperative designed to strengthen the operational capabilities of both the Republic of Korea Army and the United States Army;
 Whereas the 2nd Infantry Division is the last remaining permanently forward-stationed division in the United States Army;
 Whereas the 2nd Infantry Division has been deterring aggression and maintaining peace on the Korean Peninsula since 1965;
 Whereas the 2nd Infantry Division received 7 Korean Presidential Unit Citations for its outstanding service in South Korea from 1950 to the present; and
 Whereas, since the establishment of the 2nd Infantry Division in 1917— (1)the 2nd Infantry Division has been present all over the world, assisting in combat and noncombat missions for 100 years;
 (2)more than 13,200 members of the 2nd Infantry Division have sacrificed their lives in combat; and (3)40 members of the 2nd Infantry Division have received the Congressional Medal of Honor in total: Now, therefore, be it
			
	
 That the Senate— (1)commemorates on October 27, 2017, the 100th anniversary and a Century of Service of the 2nd Infantry Division;
 (2)commends the 2nd Infantry Division, now known as the Warrior Division, for continuing to exemplify the mottos of the 2nd Infantry Division: Second to None! and Fight Tonight!;
 (3)honors the memory of the more than 13,200 members of the 2nd Infantry Division who lost their lives in battle;
 (4)expresses gratitude and support for all 2nd Infantry Division members, veterans, and families; and
 (5)recognizes that the 2nd Infantry Division holds an honored place in the history of the United States.
			
